DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 should be revised to include line indentations which separate discrete elements, in accordance with 37 CFR 1.75(i).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 10 both include the language “e.g. beer” which lends ambiguity to the claim scope in that it is unclear whether the exemplary/optional language limits the claim scope.  See e.g. MPEP 2173.05(d)(“ Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US 2016/0152463) in view of Dubois (US 2014/0117043) and/or VanBaal (US 7,111,442)
	Regarding claims 1 and 6, Ware discloses a container (figures 22-31) for filling with a liquid product, e.g. beer, including 
	a flexible bag (liner) contained within a rigid outer body (container) with an outer space therebetween (figure 22, paragraph 0061), 
	a first valve (V3) for closing the bag, and 
	a second valve (V1 or V2) for closing said outer space, 
	in which the outer space is at a first positive pressure relative to ambient atmospheric pressure and the flexible bag contains an oxygen-free gas (paragraphs 0061-0063 disclose the state of the container in figure 24, in which the outer space is filled with Nitrogen, the liner has been evacuated of air per paragraph 0061, and nitrogen is being filled into the liner to the state shown in figure 24)
	Ware appears to disclose that the second pressure (the pressure in the liner) is between that of the outer space and ambient pressure, in that the liner cannot fully 
	Additionally, Examiner takes official notice that it is notoriously old and well known that the pressure of a gas during compressed filling is a result effective variable for controlling filling time and temperature.
	For example, Dubois teaches that the pressure differential in such a container controls the flow rate (paragraph 0077, “the inlet pressure can be cycled, or adjusted, to maintain a substantially constant outlet pressure or flow rate.”)
	VanBaal also teaches that it is known in such a container to maintain the pressure between the liner and the container to be greater than the pressure inside the liner during filling, for achieving controlled and uniform expansion of the liner (column 2, lines 9-32).
	It would have been obvious to one skilled in the art to use the device and method of Ware with the second pressure being between the first pressure and ambient pressure, based on the common knowledge in the art and/or the teachings of Dubois and VanBaal, for the purpose of controlling the flow rate of the filling and controlling the expansion of the liner.  
	
 

	Regarding claims 2 and 7, Ware discloses that the first valve (V3) is connected to a dip tube extending into the bag, and the dip tube contains the oxygen-free gas at the second positive pressure (see figure 24 and paragraph 0063, the dip tube is inside the liner and therefore will be at the same pressure in the same nitrogen gas as the internal contents of the liner).

Regarding claims 4 and 9, Ware discloses that the oxygen-free gas is nitrogen (paragraph 0063).
	Regarding claims 5 and 10, Ware as modified above accounts for the claimed subject matter substantially as discussed above, but do not specifically disclose that the oxygen-free gas is carbon dioxide.
Dubois further discloses that the carbon dioxide and nitrogen are known and interchangeable propellant gases in such systems (paragraph 0049).
It would have been obvious to one skilled in the art to modify the device and method of Ware to use carbon dioxide instead of nitrogen, based on the teaching of Dubois, as a routine substitution of a known equivalent propellant gas for performing the same function, and/or as a routine design choice of a known suitable material.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US 2016/0152463) in view of Dubois (US 2014/0117043) and/or VanBaal (US 7,111,442) and further in view of Bunin (US 934,037) and/or Blumer (US 2,529,275)
	Regarding claims 3 and 8, Ware as modified above accounts for the claimed subject matter substantially, but does not disclose that the first and second valves are incorporated into the neck fitting which connects the bag to the rigid outer body.
	Bunin teaches that it is known in containers for dispensing fluids under pressure it is known for the valves (49, 33) to be incorporated into the neck fitting.
	Blumer also teaches that it is known in containers for dispensing fluids under pressure it is known for the valves (9, 15) to be incorporated into the neck fitting.
It would have been obvious to one skilled in the art to modify the device of Ware as modified above to make the valves incorporated into the neck fitting of the container, based on the teaching of Bunin and/or Blumer, as a routine design choice of selecting a known, reliable, and convenient configuration.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	

Other Prior Art
	The attached PTO-892 form lists references which are not relied on above but are considered relevant to this application, including:
	Hanssen (US 2012/0121767) teaches a method of filling a container similar to that of the present application; 
	Timp (US 6,516,839) teaches a container with a rigid outer part and an inner liner, and further discloses that the pressure differential therebetween is result-effective for controlling the filling (column 8, lines 8-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799